Citation Nr: 1549806	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include myofascial lumbar syndrome.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.


FINDING OF FACT

The probative, competent evidence demonstrates that myofascial lumbar syndrome is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for myofascial lumbar syndrome have been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for myofascial lumbar syndrome, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

The Veteran asserts that he has a current low back disability which began after he fell from a hangar during service.  Specifically, he reported that he was working as a helicopter repairman during service and that he fell from a hangar he was building, causing a back injury.  

With respect to a current disability, the record reflects a diagnosis of myofascial lumbar syndrome.  The Veteran has also reported symptoms of back pain throughout the pendency of the appeal.  Given the diagnosis and ongoing complaints of back pain, the Board finds the Veteran has demonstrated a current disability for service connection purposes.

With respect to an in-service event or injury, as noted the Veteran reported that he injured his back falling from a hangar.  No fall was documented in the service treatment records, but the record reflects that the Veteran had two instances of treatment for back pain during service.  In March 1979, the Veteran complained of having back pain for two days, and he was diagnosed with a low back spasm.  In February 1980, the Veteran reported having low back pain for two weeks, and he was diagnosed with low back pain.  As such, the Board finds that the Veteran has established an in-service event for service connection purposes.

With respect to a nexus between the Veteran's back disability and active duty service, the Board affords limited probative weight to the negative opinion of the VA examiner who examined the Veteran in August 2013.  The VA examiner diagnosed the Veteran with myofascial lumbar syndrome and opined that it was less likely than not related to the back pain he experienced while on active duty.  However, the VA examiner did not cite to any relevant medical studies or literature to substantiate the finding.  Additionally, the VA examiner did not provide sufficient rationale for the stated opinion.  Based on the minimal rationale as evidenced by the lack of medical support, the Board affords this opinion limited probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  

Conversely, the Board affords the Veteran's own statements significant probative weight.  During his VA examination in August 2013, the Veteran reported having back pain which began during service.  Moreover, in his lay statements the Veteran has consistently reported that his back pain began after a fall during service.  The Board finds that the Veteran is competent and credible to report the symptoms of his back pain, and that he has consistently reported that it began during service and has continued since then.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran's lay statements may be sufficient evidence in any claim for service connection); see also 38 U.S.C.A. § 1154(a), 38 C.F.R. § 3.303(a).

Based on the foregoing, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's myofascial lumbar syndrome is causally or etiologically related to active duty service.  Therefore, service connection for myofascial lumbar syndrome is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for myofascial lumbar syndrome is granted



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


